            Case 2:17-cv-04468-CFK Document 45 Filed 12/14/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HEATHER DUFFY,                                  :
                                                :
                Plaintiff,                      :       CIVIL ACTION
                                                :
       v.                                       :       No. 2:17-CV-04468-CFK
                                                :
BRAVOSOLUTION US, INC.,                         :
                                                :
                Defendant.                      :
                                                :

                    STIPULATION OF DISMISSAL WITH PREJUDICE

       COMES NOW Plaintiff Heather Duffy and Defendant BravoSolution US, Inc., and

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) hereby stipulate and agree that this Civil Action shall

be DISMISSED WITH PREJUDICE and without costs taxed against any party.

Respectfully submitted,

/s/Katherine Hartman                                /s/Sherri A. Affrunti
Katharine Hartman                                   Sherri A. Affrunti
Dilworth Paxson LLP                                 Reed Smith LLP
1500 Market Street, Suite 3500E                     136 Main Street, Suite 250
Philadelphia, PA 19102                              Princeton, NJ 08540
                                                    609-514-5950
Tel: (215) 575-7133
                                                    saffrunti@reedsmith.com
khartman@dilworthlaw.com
                                                    Attorneys for Defendants BravoSolution, US,
Attorneys for Plaintiff Heather Duffy               Inc.

Dated: December 14, 2018                            Dated: December 6, 2018


APPROVED AND SO ORDERED this ____ day of __________, 2018:


_______________________________
HONORABLE CHAD F. KENNEY
